 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     NORTHWEST ADMINISTRATORS, INC., )                        Case No. MC21-0076RSL
 8                                          )
                           Plaintiff,       )
 9              v.                          )
                                            )                 ORDER TO ISSUE WRIT OF
10   FRISCO BAKING COMPANY INC.,            )                 GARNISHMENT
                                            )
11                         Defendant,       )
                v.                          )
12                                          )
     CHASE BANK,                            )
13                                          )
                           Garnishee.       )
14   _______________________________________)
15
            This matter comes before the Court on plaintiff’s “Application for Writ of Garnishment”
16
     for property in which the defendant/judgment debtor, Frisco Baking Company Inc., has a
17
     substantial nonexempt interest and which may be in the possession, custody, or control of the
18
     garnishee, Chase Bank. The Court having reviewed the record in this matter, it is hereby
19
     ORDERED that the Clerk of Court shall issue the Writ of Garnishment (Dkt. # 1-3) submitted by
20
     plaintiffs’ counsel on July 12, 2021.
21
22          Dated this 14th day of July, 2021.
23
24                                               Robert S. Lasnik
25                                               United States District Judge
26


     ORDER TO ISSUE WRIT OF GARNISHMENT
